                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAY DEDAL,                                             Case No. 19-cv-01842-JD
                                                           Plaintiff,
                                   8
                                                                                                ORDER RE MOTION FOR REMAND
                                                    v.
                                   9
                                                                                                Re: Dkt. No. 18
                                  10     COVENANT AVIATION SECURITY
                                         LLC, et al.,
                                  11                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             This is a personal injury action arising out of plaintiff Mary Dedal’s fall at San Francisco

                                  14   International Airport while going through a security checkpoint. She alleges the fall left her with

                                  15   “severe and lasting injuries.” Dkt. No. 1-1 ¶ 7. The case was initially filed by Dedal in state court

                                  16   but defendant PrimeFlight Aviation Services, Inc. removed it, invoking the Court’s diversity

                                  17   jurisdiction under 28 U.S.C. Sections 1441(b) and 1332. Dkt. No. 1. Dedal requests that the case

                                  18   be remanded to the state court because, she argues, the “Doe” defendants named in her complaint

                                  19   destroy the complete diversity of citizenship required for removal. Dkt. No. 18. Remand is

                                  20   denied.

                                  21             While it is certainly true that federal courts are courts of limited jurisdiction, this case was

                                  22   properly removed. As Dedal acknowledges, Congress has expressly directed in 28 U.S.C.

                                  23   § 1441(b)(1) that, “In determining whether a civil action is removable on the basis of the

                                  24   jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under fictitious

                                  25   names shall be disregarded.” See Dkt. No. 18 at 4. Our circuit has repeatedly applied this clear

                                  26   statutory mandate, which has been on the books since 1988. See, e.g., Newcombe v. Adolf Coors

                                  27   Co., 157 F.3d 686, 690 (9th Cir. 1998) (“28 U.S.C. § 1441(a) explicitly provides that the

                                  28   citizenship of defendants sued under fictitious names shall be disregarded for purposes of removal.
                                   1   As such, the district court was correct in only considering the domicile of the named

                                   2   defendants.”); Bryant v. Ford Motor Co., 886 F.2d 1526, 1528 (9th Cir. 1989) (“Congress

                                   3   obviously reached the conclusion that doe defendants should not defeat diversity jurisdiction.”).

                                   4          Even so, Dedal relies heavily on an out-of-circuit case, Marshall v. CSX Transportation

                                   5   Co., Inc., 916 F. Supp. 1150 (M.D. Ala. 1995), to argue for remand on the basis of the Doe

                                   6   defendants. The reliance is misplaced for several reasons. To start, Marshall is manifestly not

                                   7   “controlling authority,” as Dedal suggests, Dkt. No. 23 at 1, and is contrary to Ninth Circuit

                                   8   precedent. In addition, it is off point factually. In Marshall, the plaintiffs’ counsel “placed a

                                   9   courtesy call to counsel for defendant CSX,” notifying him that she had just filed a motion with

                                  10   the state court to amend the complaint to replace defendant “Fictitious Party ‘B’” -- “the engineer

                                  11   who was operating the train at the time of the incident” -- with a named, non-diverse individual.

                                  12   916 F. Supp. at 1151. A day after that call, the defendants filed a notice of removal, with the
Northern District of California
 United States District Court




                                  13   removal notice being docketed “just prior to the plaintiffs’ motion to amend.” Id. The court noted

                                  14   that, “upon notification by the plaintiffs that they were planning to amend their complaint to add a

                                  15   non-diverse defendant, it appears that the defendants raced to the county courthouse to file their

                                  16   notice of removal before the plaintiffs’ motion to amend was actually filed.” Id. n.2. The court

                                  17   further observed that this behavior “reflect[ed] poorly upon the defense attorneys in this case.” Id.

                                  18          The circumstances here are entirely different. While the complaint alleges “that

                                  19   Defendants DOES 1 through 5 were security agents residing within the County of San Mateo,

                                  20   State of California” and “DOES 6 through 10 were employees of PRIMEFLIGHT, residing within

                                  21   the County of San Mateo, State of California,” Dkt. No. 1-1 ¶ 4, Dedal does not appear to have

                                  22   ascertained the Doe defendants’ true identities, or made an effort to do so. The recently filed joint

                                  23   case management conference statement indicates that that is not likely to change because the

                                  24   parties agree that they “do not intend to amend the pleadings at this time.” Dkt. No. 29 at 2. Nor

                                  25   is there any indication that the “defendants attempted to thwart” any efforts on plaintiff’s part to

                                  26   ascertain the Doe defendants’ identities. Newcombe, 157 F.3d at 691. As such, the circumstances

                                  27   of this case are unlike those in Marshall, 916 F. Supp. 1150, and under the actually controlling law

                                  28
                                                                                          2
                                   1   of our circuit, “equity does not require the result requested by” plaintiff, namely remand.

                                   2   Newcombe, 157 F.3d at 690.

                                   3          Dedal does not contest that complete diversity exists among the named parties, or that the

                                   4   amount in controversy exceeds $75,000. Consequently, because “the defendants did not act

                                   5   improperly and because the statutory requirements for removal were met, removal was proper,”

                                   6   Newcombe, 157 F.3d at 691, and the remand motion is denied.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 9, 2019

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
